RESOLUCIÓN
A la moción de reconsideración presentada por el peticionario Ramón A. Martínez Torres, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió, en etapa de reconsideración, opinión concurrente, a la cual se une el Juez Asociado Señor Andréu García. El Juez Asociado Señor Rebollo López emitió, en etapa de reconsideración, opinión disidente. El Juez Asociado Señor Hernández Denton no intervino.
(Fdo.) Francisco R. Agrait Lladó

Secretario General

*467—O—